Citation Nr: 0817701	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  99-16 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The veteran had active service from July 1973 to April 1976 
and from February 1981 to September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in November 2003 
and November 2006, at which time the Board remanded the 
matter for additional development.  The requested development 
has been completed, and the claim is properly before the 
Board for appellate consideration.

The issue of entitlement to service connection for sinusitis 
is herein REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.



FINDINGS OF FACT

1.  The RO's February 1996 rating decision was not appealed 
by the veteran, and is therefore final.

2.  Additional evidence submitted since the February 1996 
rating decision does not bear directly and substantially upon 
the issue of service connection for hypertension.  In 
addition, it does not raise a reasonable possibility of 
substantiating the claim and is not, by itself or in 
conjunction with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of this issue, warranting reopening of the 
previously denied claim


CONCLUSION OF LAW

Evidence received since the Board denied service connection 
for hypertension in February 1996 is not new and material, 
and the previous decision may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5.103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a veteran before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In January 2007, VA sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim. 

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the November 1998 rating 
decision, August 1999 SOC, February 2000 SSOC, April 2003 
SSOC, February 2006 SSOC, and December 2007 SSOC explained 
the basis for the RO's action, and the SOC and SSOCs provided 
him with additional 60-day periods to submit more evidence.  
It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board notes that the RO provided the information 
required by Dingess in the January 2007 letter and the 
December 2007 SSOC.

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that VA must notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
Such notice was provided in the January 2007 letter to the 
veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.



II.  Applicable Laws and Regulations, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence changed as 
a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (now 
codified at 38 C.F.R. § 3.156(a) (2007)).  However, this 
change in the law is not applicable in this case, because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  Accordingly, the Board 
will proceed to determine whether new and material evidence 
has been submitted to reopen the appellant's claim for 
service connection in this matter without regard to the new 
version of 38 C.F.R. § 3.156(a).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence 
is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).
 
In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The RO denied service connection for hypertension in February 
1996, and that decision is final.  See 38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100; see also Evans, 9 Vet. App. at 285.  In 
order to reopen the claim, new and material evidence must 
have been submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Summarizing the evidence of record at the time of the 
February 1996 rating decision, the veteran's service medical 
records (SMRs) do not reflect any complaints, findings, or 
treatment referable to hypertension.  The veteran was not 
diagnosed with hypertension in service, and the SMRs show 
essentially normal blood pressure readings.  Also of record 
was a report from a November 1995 VA examination at which the 
veteran's sitting blood pressure was 128/98.  The physician's 
diagnosis at that time did not include hypertension and 
nothing in the examination report linked the veteran's blood 
pressure to his active service.

Reviewing the evidence submitted since the February 1996 
rating decision in the context of the veteran's request to 
reopen the claim, treatment records show that the veteran's 
blood pressure was 132/74 in November 1995, 135/83 in June 
1996, 146/82 in July 1996, 146/73 at subsequent treatment in 
July 1996, 151/61 in October 1996, and 151/82 later in 
October 1996. 

VA treatment notes from September 1998 indicate that the 
veteran was "perfect today" with regard to hypertension.  
His blood pressure readings were 125/82 and 129/85.  A chart 
of blood pressure readings beginning with the September 1998 
appointment and continuing for six days shows diastolic 
readings ranging between 82 and 115.  At a February 1999 VA 
preventative medicine appointment, the veteran's blood 
pressure was 137/89.  August 1999 VA treatment notes indicate 
that the veteran's hypertension was "OK."  The veteran 
stated that it was always high while he was in the military.

The veteran had a VA examination in October 2000 at which his 
blood pressure, taken at intervals, was 118/66 and 126/76 
sitting, 124/70 and 122/66 recumbent, and 122/78 and 116/78 
standing.  The physician noted that the veteran had 
hypertension that was diagnosed in 1998 and that was well 
controlled with medication.  In June 1998 the veteran's 
hypertension was described by a VA treating provider as 
"good today."  At February 1999 VA treatment the veteran's 
hypertension was described as "good."  In June 1999 at VA 
treatment the veteran's blood pressure was 137/88, in 
September 1999 it was 143/89, and in April 2000 it was 
139/91.  The veteran's hypertension was described as "fair" 
at June 2000 VA internal medicine treatment and his blood 
pressure was 138/94.  At a December 2001 VA internal medicine 
appointment the veteran's blood pressure was found to be 
"perfect" and he was to continue taking lisinopril.  The 
veteran's blood pressure was 115/79 at a preventative 
medicine VA appointment in January 2003.

We recognize the sincerity of the arguments advanced by the 
veteran that his hypertension is service connected.  However, 
the resolution of issues that involve medical knowledge, such 
as the diagnosis of a disability and the determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  However, hypertension 
requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of 
lay opinions on etiology.  

The RO did not afford the veteran a VA examination 
specifically for his hypertension on the basis that there is 
already sufficient medical evidence to decide the claim, and 
the Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court reviewed the criteria for determining when 
an examination is required by applicable regulation and how 
the Board applies 38 C.F.R. § 3.159(c).  The three salient 
benchmarks are: competent evidence of a current disability or 
recurrent symptoms; establishment of an in-service event, 
injury, or disease; and indication that the current 
disability may be associated with an in-service event.   The 
Board notes that the record contains no clinical evidence or 
opinion that any current hypertension is etiologically 
related to service.  Therefore, the Board finds that the 
evidence of record does not trigger the necessity of an 
examination in order to decide the claim on the merits.  See 
38 C.F.R. § 3.159(c).

In view of the foregoing, the Board finds that none of the 
evidence received since the February 1996 rating decision 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability.  
Therefore, this evidence is not new and material.  See 
38 C.F.R. § 3.156; Hodge, supra.  Having found that the 
evidence is not new and material, the Board concludes that 
the claim may not be reopened, and no further adjudication of 
this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. 
App. 31 (1991).


ORDER

New and material evidence not having been received, the claim 
for service connection for hypertension is not reopened, and 
the appeal is accordingly denied.


REMAND

The Board's November 2003 remand discussed at length the 
procedural posture of the claim of service connection for 
sinusitis, finding the claim within the Board's jurisdiction.  
The remand instructed that VA issue an SOC addressing the 
sinusitis claim, citing Manlincon v. West, 12 Vet. App. 238 
(1999), as authority for the order.

In May 2006, the RO issued an SOC on another issue for which 
an SOC was outstanding, but omitted the claim for service 
connection for sinusitis.  In November 2006 the Board again 
remanded the veteran's claim of service connection for 
sinusitis so that VA could issue an SOC, and to date such an 
SOC has not been issued. 

Unfortunately, the Board is compelled to again remand this 
matter.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a 
matter of law, a remand by the Board confers on the veteran 
the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

Review the claim for service connection 
for sinusitis in accordance with 38 C.F.R. 
§ 19.26, insure complete compliance with 
the VCAA, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 38 C.F.R. § 3.159, and issue an 
SOC, 38 C.F.R. §§ 19.29, 19.30; Manlincon 
v. West, 12 Vet. App. 238 (1999).  NOTE: 
The decision on this claim may not be 
announced in an SSOC.  38 C.F.R. 
§ 19.31(a).

*	The SOC must make clear that the 
veteran's claim for service 
connection for sinusitis has not yet 
been perfected for appeal, and he 
must file a timely substantive appeal 
if he desires to obtain review by the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


